CLEVENGER, Circuit Judge.

ORDER

David H. Goss moves for reconsideration of the court’s order dismissing his petition for review for failure to file a brief.*
Goss has now submitted his informal brief.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted.
(2) The August 6, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The Department of the Air Force’s brief is due within 21 days of the date of filing of this order.

 Goss further requests that the court "order the needed copies of my supplemental briefs” from the Merit Systems Protection Board. It is unclear what relief Goss seeks with this request.